       Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 1 of 22
                                                                                              Electronically Submitted
lk
                                                 EXHIBIT A                                          6/4/2019 4:07 PM
                                                                                                 Hidalgo County Clerk
                                                                                        Accepted by: Aurelio Aleman


                                                           CL-19-3078-A
                                   CAUSE NUMBER

     ALEXANDER VON ZOREN           §                             IN THE COUNTY COURT
     Plaintiff,                    §
                                   §
     vs.                           §                            AT LAW NO.
                                   §
     ALLSTATE VEHICLE AND PROPERTY §
     INSURANCE COMPANY             §
     Defendant.                    §                            HIDALGO COUNTY, TEXAS


           PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE


     TO THE HONORABLE JUDGE OF SAID COURT:

            NOW COMES, ALEXANDER VON ZOREN (hereinafter referred to as (“PLAINTIFF”),

     and files his Original Petition against DEFENDANT, ALLSTATE VEHICLE AND PROPERTY

     INSURANCE COMPANY, and would respectfully show the Court the following:

                                            I.            Discovery

            Pursuant to Rule 47 of the Texas Rules of Civil Procedure, PLAINTIFF seeks damages of

     monetary relief of $100,000 or less. Specifically, PLAINTIFF seeks damages of monetary relief

     of no more than $75,000.00. PLANTIFF intends to conduct discovery pursuant to a Level 2

     Discovery Control Plan.

                                      II.          Service of Process

            ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY may be served

     with process by serving citation and a copy of this Original Petition by Certified Mail Return

     Receipt Requested on its agent for service at: C T Corporation System, 1999 Bryan St. Ste. 900,

     Dallas, Texas 75201.




                                                      1
   Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 2 of 22
                                                                                                 Electronically Submitted
                                                                                                       6/4/2019 4:07 PM
                                                                                                    Hidalgo County Clerk
                                                                                           Accepted by: Aurelio Aleman
                                             CL-19-3078-A

          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY is in the business

of providing insurance in the State of Texas. The insurance business done by ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY in Texas includes, but is not limited to

the following:

     1.        The making and issuing of contracts of insurance with the PLAINTIFF;

     2.        The taking or receiving of application for insurance, including the PLAINTIFF’S

               application for insurance;

     3.        The receiving or collection of premiums, commissions, membership fees,

               assessments, dues or other consideration for any insurance or any part thereof,

               including any such consideration or payments from the PLAINTIFF;

     4.        The issuance or delivery of contracts of insurance to residents of this state or a person

               authorized to do business in this state, including the PLAINTIFF;

     5.        The adjusting and inspection of PLAINTIFF’S insurance claims;

     6.        Making insurance coverage decisions;

     7.        Taking part in making insurance coverage decisions; and

     8.        Making representations to PLAINTIFF as being an agent for an insurance company

               with authority to make coverage decisions;

                                      III.    Jurisdiction and Venue

          Venue of this action is proper in HIDALGO County, Texas because the policy at issue was

issued and delivered in HIDALGO County, Texas; the property insured is situated in HIDALGO

County, Texas; PLAINTIFF’S losses occurred in HIDALGO County, Texas, and all or part of the

events made the basis of this lawsuit and giving rise to PLAINTIFF’S claims and causes of action

occurred in HIDALGO County, Texas.


                                                   2
   Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 3 of 22
                                                                                               Electronically Submitted
                                                                                                     6/4/2019 4:07 PM
                                                                                                  Hidalgo County Clerk
                                                                                         Accepted by: Aurelio Aleman_
                                            CL-19-3078-A

                                                IV.     Facts

       ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY and/or its agents

committed the actions alleged against PLAINTIFF in this petition. PLAINTIFF owns the property

located at 13201 Los TerrazosBlvd., Edinburg, Texas 78541 with Policy #000929955673; Claim#

0536476138 NAM. ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

provided coverage to the PLAINTIFF for such building, personal property, and other matter.

During the term of said policy, PLAINTIFF sustained covered losses in the form of a storm event

on or about lune 20, 2018 in HIDALGO County, and water damages resulting therefrom, including

damage to the architectural finishes of the property. PLAINTIFF promptly reported losses to

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY pursuant to the terms of

the insurance policy. As a result, PLAINTIFF’S property sustained damage, including the cost of

destruction and restoration of the property necessary to access and fix the damaged areas. These

are covered damages under PLAINTIFF’S insurance policy with ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY. PLAINTIFF has been damaged in an amount in excess

of the minimum jurisdictional limits of this Court, including injuries sustained as a result of having

conduct business during the pendency of ALLSTATE VEHICLE AND PROPERTY

INSURANCE COMPANY'S conduct.

                                       V.      Conditions Precedent

       All conditions precedent have been waived by the insurance company, have been

performed by Plaintiff, or have otherwise been satisfied. Despite these facts, ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY has failed and refused to pay

PLAINTIFF a just amount in accordance with their contractual obligations, agreements, and

representations. Moreover, Defendant’s claims that Plaintiff did not comply with the contract are


                                                  3
  Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 4 of 22
                                                                                            Electronically Submitted
                                                                                                  6/4/2019 4:07 PM
                                                                                               Hidalgo County Clerk
                                                                                      Accepted by: Aurelio Aleman
                                         CL-19-3078-A

barred by waiver, based on Defendant’s breach and noncompliance with the material terms of the

insurance contract. Generally, when one party to contract commits material breach, the other party

is discharged or excused from further performance. Mustang Pipeline Co., Inc. v. Driver Pipeline

Co. Inc., 134 S.W.3d 195, 196 (Tex. 2004).

                                     VI. Breach of Contract

       PLAINTIFF purchased an insurance policy with ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY. PLAINTIFF’S property was damaged by the storm and

water damage, all of which are covered under the insurance policy. ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY has denied and/or delayed payment of PLAINTIFF’S

covered claims. ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY has no

reasonable basis for denying, delaying, or failing to pay PLAINTIFF’S claims for damages.

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY knew or should have

known that there was no such reasonable basis to deny, delay, and fail to pay such claims. The

conduct of ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY was

irresponsible and unconscionable. ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY took advantage of the PLAINTIFF’S lack of sophistication in insurance and

construction matters to a grossly unfair degree. ALLSTATE VEHICLE AND PROPERTY

INSURANCE COMPANY has, by its conduct, breached its contract with the PLAINTIFF. The

conduct of ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY has

proximately caused the injuries and damages to the PLAINTIFF.

                       VII.   Second Cause of Action: DTPA Violations

       PLAINTIFF is a “consumer” entitled to relief under the Texas Deceptive Trade Practices—

Consumer Protection Act (“DTPA”). By its conduct outlined above, ALLSTATE VEHICLE AND


                                                4
      Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 5 of 22
                                                                                            Electronically Submitted
                                                                                                  6/4/2019 4:07 PM
                                                                                               Hidalgo County Clerk
                                                                                      Accepted by: Aurelio Aleman
                                          CL-19-3078-A

PROPERTY INSURANCE COMPANY has engaged in the following violations of the DTPA

which, together and separately, have been a producing cause of PLAINTIFF’S damages:

(a)      ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY made false

         representations about PLAINTIFF’S rights, remedies, and obligations under the policies at

         issue. These statements were a misrepresentation of the insurance policies and their

         benefits in violation of §§ 17.46(b)(5), (7), (12) and (14), Texas Business & Commerce

         Code;

(b)      ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY’S actions

         constitute an unconscionable course of conduct entitling PLAINTIFF to relief under

         §17.50(a)(1), (2), (3), and (4) of the Texas Business & Commerce Code;

(c)      ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to disclose

         information to PLAINTIFF concerning the nature and extent of their insurance policy,

         which was known by ALLSTATE VEHICLE AND PROPERTY INSURANCE

         COMPANY at the time for the purpose of inducing PLAINTIFF into transactions which

         he would not have otherwise entered in violation of section 17.46(b)(9) and (23), Texas

         Business and Commerce Code;

(d)      As described above, ALLSTATE VEHICLE AND PROPERTY INSURANCE

         COMPANY violated Chapter 541, Texas Insurance Code, entitling PLAINTIFF to relief

         under section 17.50(a)(4), Texas Business and Commerce Code.

         ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY took advantage of

PLAINTIFF’S lack of knowledge in construction and insurance claims processes, misrepresented

losses covered under the insurance policy, and failed to disclose pertinent information regarding

damages to       the PLAINTIFF’S       property.       ALLSTATE VEHICLE AND          PROPERTY



                                                   5
  Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 6 of 22
                                                                                       Electronically Submitted
                                                                                             6/4/2019 4:07 PM
                                                                                          Hidalgo County Clerk
                                                                                 Accepted by: Aurelio Aleman
                                      CL-19-3078-A

INSURANCE COMPANY conduct as described herein was a producing cause of damages to

PLAINTIFF for which PLAINTIFF sues. The conduct of the ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY was more than just a mistake, and was done “knowingly”

and/or “intentionally,” as those terms are defined by statute. Because of that, ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY may be subject to liability for additional

damages under the Texas Deceptive Trade Practices Act.      PLAINTIFF seeks an award of

additional damages under the DTPA in an amount not to exceed three times the amount of

economic damages.

                              VIII. Unfair Insurance Practices

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to inform

PLAINTIFF of material facts, such as the true scope of damage and cost to repair. ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY failed to properly process claims and

have misrepresented material facts to the PLAINTIFF. ALLSTATE VEHICLE AND PROPERTY

INSURANCE COMPANY has failed to address all damage to the property and its contents

causing further damage to the PLAINTIFF. Further, ALLSTATE VEHICLE AND PROPERTY

INSURANCE COMPANY has intentionally failed to fully investigate the loss; failed to properly

convey all information to PLAINTIFF; and has intentionally ignored damages to the dwelling.

PLAINTIFF’S property suffered from covered losses and damages of which ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY is fully aware. ALLSTATE VEHICLE

AND PROPERTY INSURANCE COMPANY has concealed damage known by it to exist.

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY has known about covered

storm and water damages but has failed to perform proper testing and concealed facts from

PLAINTIFF about the damages, ignoring PLAINTIFF’S plea for help. ALLSTATE VEHICLE


                                             6
      Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 7 of 22
                                                                                            Electronically Submitted
                                                                                                  6/4/2019 4:07 PM
                                                                                               Hidalgo County Clerk
                                                                                      Accepted by: Aurelio Aleman
                                          CL-19-3078-A

AND PROPERTY INSURANCE COMPANY has failed to warn PLAINTIFF of consequential

damage to their property.

         By its conduct outlined above, ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY committed unfair practices in the business of insurance prohibited by Chapter 541,

Texas Insurance Code, and the statutes, rules and regulations incorporated therein. ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY committed the following acts in

violation of Texas Insurance Code and Texas Administrative Code:

(1)      ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to, with

         good faith, effectuate a prompt, fair, and equitable settlement of the PLAINTIFF’S claims

         once liability became reasonable clear (Tex. Ins. Code Ann. 541.060(a)(2)(A); Tex. Ins.

         Code Ann. 542.003(b)(4); 28 TAC section 21.203(4));

(2)      ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to provide

         promptly to PLAINTIFF a reasonable explanation of the basis in the policy, in relation to

         the facts or applicable law, for denial of the claim or for the offer of a compromise

         settlement of the claim (Tex. Ins. Code Ann. 541.060(a)(3); 28 TAC section 21.203(9));

(3)      ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY refused to pay a

         claim without conducting a reasonable investigation with respect to that claim (Tex. Ins.

         Code Ann. 541.060(a)(7); TAC section 21.203(15));

(4)      ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY breached its duty

         of good faith and fair dealing at common law;

(5)      ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to adopt and

         implement reasonable standards for the prompt investigation of claims arising under the

         insurer’s policies (Tex. Ins. Code Ann. 542. 003(b)(3); 28 TAC section 21.203(3));


                                                •7
      Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 8 of 22
                                                                                               Electronically Submitted
                                                                                                     6/4/2019 4:07 PM
                                                                                                  Hidalgo County Clerk
                                                                                         Accepted-by: Aurelio Aleman
                                           CL-19-3078-A

(6)      ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY compelled

         PLAINTIFF to institute a suit to recover an amount due under a policy by offering

         substantially less than the amount ultimately recovered in a suit brought by the policyholder

         (Tex. Ins. Code Ann. 542.003(b)(5); 28 TAC section 21.203(6);

(7)      ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY violated the

         Prompt Payment of Claims Statute (28 TAC section 21.203(18));

(8)      ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY committed the

         following unfair methods of competition or deceptive acts or practices in the business of

         insurance in violation of Texas Insurance Code and the Texas Administrative Code by:

         (a)    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY made,

                issued or circulated or caused to be made, issued or circulated an estimate,

                illustration, circular or statement misrepresenting with respect to the policy issued

                or to be issued:

                (0      the terms of the policy; and/or

                GO      the benefits or advantages promised by the policy.                        V.

         (b)    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY made an

                untrue statement of material fact (Tex. Ins. Code Ann. 541.060(a)(1); 28 TAC

                section 21.203(1));

         (c)    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to

                state a material fact necessary to make other statements made not misleading,

                considering the circumstances under which statements were made; and




                                                   8
   Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 9 of 22
                                                                                                Electronically Submitted
                                                                                                      6/4/2019 4:07 PM
                                                                                                   Hidalgo County Clerk
                                                                                          Accepted by: Aurelio Aleman
                                           CL-19-3078-A

       (d)     ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY made

               statements in a manner that would mislead a reasonably prudent person to a false

               conclusion of material fact.

        (e)    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY refused to

               make a settlement offer under applicable first-party coverage on the basis that other

               coverage may be available or that third parties are responsible for the damages

               suffered, except as may be specifically provided in the policy (Tex. Ins. Code Ann

               541.060(a)(5); 28 TAC section 21.203(11);

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY’S conduct as described

herein was a producing cause of damages to PLAINTIFF, for which he now sues.

                    IX.     Breach of the Duty of Good Faith and Fair Dealing

       From and after the time the PLAINTIFF’S claims were presented to ALLSTATE VEHICLE

AND PROPERTY INSURANCE COMPANY, liability to pay the claims in accordance with the terms

of insurance policies referenced above has been reasonably clear. Despite there being no basis

whatsoever on which a reasonable insurance company would have relied to deny and/or delay payment

for PLAINTIFF’S claims, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

refused to accept the claims in totality and pay the PLAINTIFF as the policy required. At that time,

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY knew or should have known

by the exercise of reasonable diligence that their liability was reasonably clear. ALLSTATE VEHICLE

AND PROPERTY INSURANCE COMPANY failed to conduct a reasonable and proper inspection of

the claims and refused to rely on the true facts, resorting instead to producing faulty, incomplete and

biased reasons to avoid paying a valid claim. This constitutes failing to handle or process the

PLAINTIFF’S claims in good faith, an affirmative duty placed on ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY, as expressly stated by the Texas Supreme Court in Vail v.


                                                  9
  Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 10 of 22
                                                                                             Electronically Submitted
                                                                                                   6/4/2019 4:07 PM
                                                                                                Hidalgo County Clerk
                                                                                       Accepted by: Aurelio Aleman
                                             CL-19-3078-A

Texas Farm Bureau, 754 S.W.2d 129 at 135 (Tex. 1988). Through the actions described above,

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY breached its duty to deal fairly

and in good faith with the PLAINTIFF. ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY’S breach was a proximate cause of the losses, expenses and damages suffered by the

PLAINTIFF, for which he sues.

                X.      Texas Insurance Code 542, Subchapter B Delay in Payment

       PLAINTIFF gave prompt notice of their claims to ALLSTATE VEHICLE AND PROPERTY

INSURANCE COMPANY. ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

has engaged in unfair settlement claims practices, as discussed above and denied and/or has delayed

payment on PLAINTIFF’S claim. ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY’S reliance on reports and estimates from its adjusters and investigating adjusters has been

“merely pretextual” and unreasonable. ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY’S investigation and use of adjusters’ reports was an “outcome-oriented” investigation.

ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY failed to comply with the

requirements of Chapter 542 listed herein:

       (a)     Failing to pay PLAINTIFF’S claim within 60 days of receiving all of the items,

               statements, and forms required by the insurer to secure final proof of loss, of the

               acceptance or rejection of a claim; and

       (b)     Failing to request all of the items, statements and forms the ALLSTATE VEHICLE

               AND PROPERTY INSURANCE COMPANY reasonably believed at the time would

               be required from PLAINTIFF to pay the claim within 15 days after receiving notice of

               the claim.

       Pursuant to Texas Insurance Code Chapter 542, Subchapter B, PLAINTIFF is entitled to

recover from ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY the statutory



                                                  10
 Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 11 of 22
                                                                                                  Electronically Submitted
                                                                                                        6/4/2019 4:07 PM
                                                                                                     Hidalgo County Clerk
                                                                                            Accepted by: Aurelio Aleman
                                            CL-19-3078-A

penalty of 5% plus the interest rate determined under Section 304.003, Finance Code, on all amounts

due on PLAINTIFF’S claims, together with attorney’s fees, for which he sues.

                                                 XI.

       PLAINTIFF alleges that as to any terms, conditions, notices, or requests under the insurance

contract, PLAINTIFF has substantially complied and/or is excused. In the alternative, PLAINTIFF

makes the allegation of waiver and/or estoppel as to every defense or exclusion plead by ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY as to any exclusion, condition, or defense

pled by ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, PLAINTIFF would

show that:

             1. The clear and unambiguous language of the policy provides coverage for dwelling

                 damage caused by storm and water damage, including the cost of access to Fix the

                 damaged areas. Any other construction of the language of the policy is void as against

                 public policy;

             2. Any other construction and its use by ALLSTATE VEHICLE AND PROPERTY

                 INSURANCE COMPANY violates section 541 and 542 of the Texas Insurance Code

                 and are void as against public policy;

             3. Any other construction violates Art. 17.50 of the Texas Business and Commerce Code,

                 is unconscionable, was procured by fraudulent inducement, and is void as against

                 public policy;

             4. Any other construction is otherwise void as against public policy, illegal, and violates

                 state law and administrative rule and regulation;

             5. The adoption of any other construction constitutes wrongful or bad faith cancellation

                 and/or refusal to renew a portion of PLAINTIFF’S predecessor policy with

                 ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY. In this regard,



                                                    11
 Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 12 of 22
                                                                                                 Electronically Submitted
                                                                                                       6/4/2019 4:07 PM
                                                                                                    Hidalgo County Clerk_
                                                                                           Accepted by: Aurelio Aleman"
                                           CL-19-3078-A

                PLAINTIFF would show that his insurance policy was renewed uninterruptedly for

                many years; and

            6. The adoption of any other construction constitutes conduct in violation of the laws of

                this state, including section 541 and 542 of Texas Insurance Code is void as against

                public policy.

        If this Court finds any ambiguity in the policy, the rules of construction of such policies

mandate the construction and interpretation urged by PLAINTIFF. In the alternative, ALLSTATE

VEHICLE AND PROPERTY INSURANCE COMPANY is judicially, administratively, or equitably

estopped from denying PLAINTIFF’S construction of the policy coverage at issue. To the extent that

the wording of such policy does not reflect the true intent of all parties thereto, PLAINTIFF pleads the

doctrine of mutual mistake, requiring reformation.

                                      XII. Exemplary Damages

        Plaintiff would further show that the acts and omissions of Defendant and its agents, adjusters,

employees and/or representatives complained of herein were committed knowingly, willfully,

intentionally, with actual awareness, and with the specific and predetermined intention of enriching

said Defendant at the expense of the Plaintiff, In order to punish said Defendant for such

unconscionable overreaching and to deter such actions and/or omissions in the future, Plaintiff requests

exemplary damages pursuant to 17.50(b)(1) of the Texas Business and Commerce Code and §

541.152(b) of the Tex. Ins. Code.

                                                 XIII.

        WHEREFORE, PREMISES CONSIDERED, PLAINTIFF respectfully requests this

Honorable Court for the following relief: that upon final hearing and trial hereof, this Honorable Court

grant to the PLAINTIFF such relief as to which he may show himselfjustly entitled, either at law or

in equity; either general or special, including declaratory judgment, judgment against the ALLSTATE


                                                   12
  Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 13 of 22
                                                                                                 Electronically Submitted
                                                                                                       6/4/2019 4:07 PM
                                                                                                    Hidalgo County Clerk
                                                                                           Accepted by: Aurelio Aleman
                                           CL-19-3078-A

VEHICLE AND PROPERTY INSURANCE COMPANY for actual attorney’s fees, cost of suit,

mental anguish, DTPA violations, Texas Insurance Code violations, statutory penalties, and pre­

judgment and post-judgment interest, including judgment for additional damages and punitive damage

under the facts set forth in this or any amended pleading in exceeding the minimal jurisdictional limits

of the court.

                                         XrV.    Jury Demand

        PLAINTIFF requests that this Court empanel a jury to sit in the trial of this matter. The

requisite jury fee will be paid as required by law.


                                   XV.     Requests for Disclosure

        Under Texas Rule of Civil Procedure 194, PLAINTIFF requests that ALLSTATE VEHICLE

AND PROPERTY INSURANCE COMPANY disclose, within 50 days of the service of this request,

the information or material described in Texas Rule of Civil Procedure 194.

                                                Respectfully submitted,


                                                OMAR OCHOA LAW FIRM
                                                121 N. 10th St.
                                                McAllen, Texas 78501
                                                Telephone: (956) 630-3266

                                                /s/ Omar Ochoa
                                                OMAR OCHOA
                                                State Bar No. 24079813
                                                oochoa@omarochoalaw.com
                                                ATTORNEY FOR PLAINTIFF




                                                   13
Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 14 of 22
                                                                                         Electronically Submitted
                                                                                               6/4/2019 4:07 PM
                                                                                            Hidalgo County Clerk
                                                                                   Accepted by: Aurelio Aleman
                                    CL-19-3078-A

                             Instructions and Definitions

    1.    “You” or “Your” means the party responding to requests.

   2.     “The Policy” means the insurance policy that is the basis of claims made against
          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY in this
          lawsuit.

   3.     “Insured Location” means the real property at the location described in the Policy
          declarations.

   4.     “Dwelling” means the dwelling located at the Insured Location at the time of loss.

   5.     “Other Structures” means any structures located at the Insured Location during that
          time that are set apart from the Dwelling by a clear space, including those connected
          only by a fence, utility line, or similar connection.

   6.     “Other Damages” means debris removal, temporary repairs, trees and shrub
          removal, personal property removal and storage, loss of use and additional living
          expenses.

   7.     “Personal Property” means any or all of the personal property and business personal
          property that is the subject of the claims made against ALLSTATE VEHICLE
          AND PROPERTY INSURANCE COMPANY in this lawsuit.

   8.     “Your Counsel” means the attorney or attorneys who are representing or have
          represented you either with regard to the claim or in this lawsuit.

   9.     ‘The Claim” means the insurance claim made the basis of the breach of contract
          claim against ALLSTATE VEHICLE AND PROPERTY INSURANCE
          COMPANY in this lawsuit.

    10.   "Written Communication” means the conveyance of information by a writing,
          whether by letters, e-mails, memoranda, handwritten notes and/ or faxes.

    11.   “Document” means letters, words or numbers or their equivalent, set down by
          handwriting, typewriting, printing, photostating, photographing, magnetic or
          electronic impulse, mechanical or electronic recording, or other form of data
          compilation. See Texas Rule of Evidence 1001 (a). “Document” specifically
          includes information that exists in electronic or magnetic form.

    12.   “Witness Statement” means the statement of any person with knowledge of relevant
          facts, regardless of when the statement was made, and is a (1) written statement
          signed or otherwise adopted or approved in writing by the person making it, or (2)
          a stenographic, mechanical, electrical, or other type of recording of a witness’s oral



                                            14
Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 15 of 22
                                                                                       Electronically Submitted
                                                                                             6/4/2019 4:07 PM
                                                                                          Hidalgo County Clerk
                                                                                 Accepted by: Aurelio Aleman
                                    CL-19-3078-A

          statement, or any substantially verbatim transcript of such recording. See Texas
          Rule of Civil Procedure 192.3(h).

    13.   “Date” means the exact date, month and year, if ascertainable, or, if not, the best
          available approximation.

                                      INSTRUCTIONS

    1.    You are requested to produce photographs, video recordings and audio recordings
          that were created or stored electronically.

    2.    Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data
          responsive to the Request for Production below in tiff or pdf searchable format,
          including email, instant message and pdf forms of the documents.




                                          15
     Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 16 of 22
                                                                                                Electronically Submitted
                                                                                                      6/4/2019 4:07 PM
                                                                                                   Hidalgo County Clerk
                                                                                          Accepted by: Aurelio Aleman
                                            CL-19-3078-A

                                       INTERROGATORIES


1.       Please identify any person you expect to call to testify the time of trail.

         ANSWER:

2.       Identify the persons involved in the investigation and handing of Plaintiffs claim for
         insurance benefits arising from damage during and include a brief description of the
         involvement of each person identified, their employer, and date(s) of such involvement.

         ANSWER:

3.       If you performed any investigative steps in addition to what is reflected in the claims file,
         please generally describe those investigative steps conducted by you or any of your
         representatives with respect to the facts surrounding the circumstances of the subject loss.
         Identify the persons involved in each step.

         ANSWER:

4.       Identify by date, author, and result the estimates, appraisals, engineering, mold and other
         reports generated as a result of your investigation.

         ANSWER:

5.       State the following concerning notice of claim and timing of payment:

         a. The date and manner in which you received notice of the claim
         b. The date and manner in which you acknowledged receipt of the claim
         c. The date and manner in which you commenced investigation of the claim
         d. The date and manner in which you requested from the claimant all items, statements,
         and forms that you reasonably believed, at the time, would be required from the claimant
         e. The date and manner in which you notified the claimant in writing of the acceptance or
         rejection of the claim

         ANSWER:

6.       Identify by date, amount and reason, the insurance proceed payments made by you to the
         Plaintiffs.

         ANSWER:

7.       Has Plaintiffs claim for insurance benefits been rejected or denied? If so, state the reasons
         for denying the claim.

         ANSWER:

                                                   16
     Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 17 of 22
                                                                                               Electronically Submitted
                                                                                                     6/4/2019 4:07 PM.
                                                                                                  Hidalgo County Clerk
                                                                                         Accepted by: Aurelio Aleman
                                          CL-19-3078-A

8.      Please identify the written procedures or policies (including document(s) maintained in
        electronic form) you maintained for your internal or third party adjusters to use in
        connection with handling property and casualty claims.

        ANSWER:

9.      When was the date you anticipated litigation?

        ANSWER:

10.     From November 1, 2010 to the present, what documents (including those maintained
        electronically) relating to the investigation or handling of a claim for windstorm insurance
        benefits in Texas are routinely generated during the course of the investigation and
        handling of a claim by you (e.g. Investigation Reports; z-records; reserves sheet; electronic
        claims diary; a claims review report; team controversion report)?

        ANSWER:

11.     Have any documents (including those maintained electronically) relating to the
        investigation or handling of Plaintiff’s claims for insurance benefits been destroyed or
        disposed of? If so, please identify what, when and why the document was destroyed, and
        describe your document retention policy.

        ANSWER:

12.     Do you contend that the insured premises was damaged by flood water, storm surge and/
        or any excluded peril? If so, state the general factual bases for this contention.

        ANSWER:

13.     Do you contend that any act or omission by Plaintiffs voided, nullified, waived or breached
        the insurance policy in any way? If so, state the general factual bases for this contention.

        ANSWER:

14.     Do you contend that the Plaintiffs failed to satisfy any condition precedent or covenant of
        the policy in any way? If so, state the general factual bases for this contention.

        ANSWER:

15.     How is the performance of the adjusters involved in handling Plaintiff’s claim evaluated?
        State the following:

        a.     what performance measures are used
        b.     describe your bonus or incentive plan for adjusters



                                                 17
Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 18 of 22
                                                                                      Electronically Submitted
                                                                                            6/4/2019 4:07 PM
                                                                                         Hidalgo County Clerk
                                                                                Accepted by: Aurelio Aleman
                                   CL-19-3078-A

    c.   have any listed in response to requests for production had a criminal record/record
         of complaint with the Texas Department of Insurance, performed a violation of
         company claim handling procedures

    ANSWER:




                                         18
 Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 19 of 22
                                                                                              Electronically Submitted
                                                                                                    6/4/2019 4:07 PM
                                                                                                 Hidalgo County Clerk
                                                                                        Accepted by: Aurelio Aleman
                                         CL-19-3078-A

                                             DEFINITIONS

       In the event you object to any of the items requested, you are instructed to furnish all other
documents to which no objection is made. Also note that Rule 196.3(c) provides that a party shall
produce documents as they are kept in the usual course of business or shall organize and label
them to correspond with the categories in this request.

       Please be advised that the undersigned intends to use the documents you produce in
response to this request for production in any hearing or trial of this lawsuit. TEX. R. CIV. P.
193.7.

       1.     “You” or “Your” means the party responding to requests.

       2.     “The Policy” means the insurance policy that is the basis of claims made against
              ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY in this
              lawsuit.

       3.     “Insured Location” means the real property at the location described in the Policy
              declarations.

       4.     “Dwelling” means the dwelling located at the Insured Location at the time of loss.

       5.     “Other Structures” means any structures located at the Insured Location during that
              time that are set apart from the.Dwelling by a clear space, including those connected
              only by a fence, utility line, or similar connection.

       6.     “Other Damages” means debris removal, temporary repairs, trees and shrub
              removal, personal property removal and storage, loss of use and additional living
              expenses.

       7.     “Personal Property” means any or all ofthe personal property and business personal
              property that is the subject of the claims made against ALLSTATE VEHICLE
              AND PROPERTY INSURANCE COMPANY in this lawsuit.

       8.     “Your Counsel” means the attorney or attorneys who are representing or have
              represented you either with regard to the claim or in this lawsuit.

       9.     ‘The Claim” means the insurance claim made the basis of the breach of contract
              claim against ALLSTATE VEHICLE AND PROPERTY INSURANCE
              COMPANY in this lawsuit.

       10.    “Written Communication” means the conveyance of information by a writing,
              whether by letters, e-mails, memoranda, handwritten notes and/ or faxes.

       11.    “Document” means letters, words or numbers or their equivalent, set down by
              handwriting, typewriting, printing, photostating, photographing, magnetic or

                                                 19
Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 20 of 22
                                                                                          Electronically Submitted
                                                                                                6/4/2019 4:07 PM
                                                                                             Hidalgo County Clerk"
                                                                                    Accepted by: Aurelio Aleman
                                     CL-19-3078-A

          electronic impulse, mechanical or electronic recording, or other form of data
          compilation. See Texas Rule of Evidence I00l (a). “Document” specifically
          includes information that exists in electronic or magnetic form.

    12.   “Witness Statement” means the statement of any person with knowledge of relevant
          facts, regardless of when the statement was made, and is a (1) written statement
          signed or otherwise adopted or approved in writing by the person making it, or (2)
          a stenographic, mechanical, electrical, or other type of recording of a witness’s oral
          statement, or any substantially verbatim transcript of such recording. See Texas
          Rule of Civil Procedure 192.3(h).

    13.   “Date” means the exact date, month and year, if ascertainable, or, if not, the best
          available approximation.

                                       INSTRUCTIONS

    1.    You are requested to produce photographs, video recordings and audio recordings
          that were created or stored electronically.

   2.     Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data
          responsive to the Request for Production below in tiff or pdf searchable format,
          including email, instant message and pdf forms of the documents.




                                           20
     Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 21 of 22
                                                                                               Electronically Submitted
                                                                                                     6/4/2019 4:07 PM
                                                                                                  Hidalgo County Clerk
                                                                                         Accepted by: Aurelio Aleman
                                           CL-19-3078-A

                         REQUESTS FOR PRODUCTION OF DOCUMENTS

1.      The claim and underwriting files from the home, regional, local offices, and third party
        adjusters/ adjusting firms regarding the claim that is the subject of this matter, including
        copies of the policy, file jackets, “field” files and notes, and drafts of documents contained
        in the file.

         RESPONSE:

2.       The electronic diary, including the electronic and paper notes made by ALLSTATE
         VEHICLE AND PROPERTY INSURANCE COMPANY’S claims personnel, contractors,
         and third party adjusters/ adjusting firms relating to Plaintiff’s claims.

         RESPONSE:

3.       Your written procedures or policies (including document(s) maintained in electronic form)
         that pertain to the handling ofstorm claims and complaints made by policy holders in Texas
         from July 1, 2010 to date. If the party answering this request is an independent adjuster,
         produce the request documents for both the independent adjusting company and the party
         [carrier] that hired you with the respect to this claim.

         RESPONSE:

4.      The Operation Guides which relate to the handling of claims in Texas in effect from July
        l, 2010 to date. If the party answering this request is an independent adjuster, produce the
        request documents for both the independent adjusting company and the party [carrier] that
        hired you with respect to this claim.

         RESPONSE:

5.      The adjusting and engineering reports, notes, correspondence, estimates, appraisals,
        photographs and/or recordings prepared concerning Plaintiffs underlying claims.

        RESPONSE:

6.      If you dispute the cause of the loss produce the engineering reports in your possession
        regarding damage to property within a one-mile radius of the Plaintiffs insured property.

        RESPONSE:

7.      The price guidelines that pertain to the handling of claims arising out of storm damage. In
        the event you utilize published guidelines or “off the shelf’ software, without modification,
        as your price guidelines, you may respond by simply identifying by name, version, and/or
        edition the published guidelines you use.

        RESPONSE:

8.      The Plaintiffs file from the office of their insurance agent.
                                                 21
     Case 7:19-cv-00229 Document 1-2 Filed on 07/08/19 in TXSD Page 22 of 22
                                                                                             Electronically Submitted
                                                                                                   6/4/2019 4:07 PM
                                                                                                Hidalgo County Clerk
                                                                                       Accepted by: Aurelio Aleman
                                          CL-19-3078-A

         RESPONSE:

9.       The information regarding weather and storm surge conditions on which you relied in
         making decisions on the Plaintiffs claims.

         RESPONSE:

10.      The documents, manuals, and training materials, including audio/ or video tapes used in
         training, overseeing, or supervising your personnel employed in adjusting property claims
         in Texas and in effect from

         RESPONSE:

U.       “Pay sheet,” “Payment Log,” or list of payments made on Plaintiffs claim. This includes
         all indemnity, claim expenses, third party payments and billing statements.

         RESPONSE:

12.      The documents reflecting reserves applied to the subject claim.

         RESPONSE:

13.      For the past five years, the portions of the personnel file of the adjuster(s) involved in
         handling Plaintiffs claim that pertain in disciplinary actions associated with claims
         handling, and performance under a bonus or incentive plan.

         RESPONSE:

14.      The managerial and adjuster bonus or incentive plan for managers responsible for storm
         claims in effect for the time period January 1, 2010 to date.

         RESPONSE:

15.     If a third party engineer evaluated the subject property, provide the correspondence
        between ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY insurer
        and third party adjuster and documents that show the number of other matters in which the
        same engineers were retained by you to evaluate others properties over the past five years.

         RESPONSE:

16.     Copies of any and all documents that you contend support any affirmative defense, which you
        allege applies to this action.

        RESPONSE:




                                                 22
